Exhibit 10.2


AGREEMENT AND GENERAL RELEASE


This Agreement and General Release (hereinafter “Agreement” or “Agreement and
General Release”) is made by and between Momenta Pharmaceuticals, Inc.
(“Momenta” or the “Company”) and Matthew Ottmer (“Mr. Ottmer” or “Employee”). In
order to resolve all matters relating to Mr. Ottmer’s employment, including but
not limited to issues relating to the cessation of Mr. Ottmer’s employment,
Momenta and Mr. Ottmer (collectively referred to as “the Parties”), voluntarily
agree that:


1.    Last Day of Employment. Mr. Ottmer’s last day of employment with Momenta
will be May 1, 2017, referred to as the “date of termination.” Payment of all
salary will cease as of Mr. Ottmer's last day of employment, as will his right
to participate in Momenta benefit programs unless otherwise permitted by law or
provided for in this Agreement. Payment of all final pay for time worked through
May 1, 2017, and payment for all accrued but unused vacation time that Mr.
Ottmer may have, less applicable deductions, will be made on May 1, 2017.


2.    Consideration. In consideration for Mr. Ottmer signing this Agreement and
General Release, and complying with its terms, Momenta agrees in accordance with
and pursuant to Mr. Ottmer’s Employment Agreement, dated as of December 7, 2015
(the “Employment Agreement”) to provide the following separation benefits:


a.Four hundred sixty three thousand five hundred dollars ($463,500.00),
representing an amount equal to twelve (12) months of Mr. Ottmer’s gross base
salary as of the date of termination, less lawful deductions, to be paid in
equal ratable installments in accordance with the Company’s regular payroll
practices over the twelve (12) month period beginning on the next payroll date
following the 60th day after the date of termination;


b.Two Hundred Fifty Two Thousand Two Hundred Eighty One Dollars ($252,281.00),
less lawful deductions, representing the annual discretionary target bonus for
Mr. Ottmer for fiscal year 2017, to be paid in one lump sum on the next payroll
date following the 60th day after the date of termination;


c.if Mr. Ottmer is eligible for and timely elects to continue his medical and/or
dental health insurance coverage pursuant to COBRA, the Company shall continue
to contribute, until the earlier of twelve (12) months following the date of
termination or the date on which Mr. Ottmer becomes eligible to receive group
medical and/or dental insurance coverage through a new employer (the
“Contribution Period”), toward the cost of Mr. Ottmer’s COBRA premiums the same
amount that it pays on behalf of active and similarly situated employees
receiving the same type of coverage. The remaining balance of any premium costs,
and all premium costs after the Contribution Period, shall be paid by Mr. Ottmer
on a monthly basis. After the Contribution Period, Mr. Ottmer may continue
receiving coverage under COBRA at his own cost if and to the extent that he
remains eligible for COBRA continuation. Mr. Ottmer agrees that he shall notify
the Company in writing immediately following the date on which he becomes
eligible for group medical and/or dental insurance coverage through another
employer;


d.the Company shall continue to provide benefits to Mr. Ottmer in accordance
with any applicable life insurance, accident and/or disability plans under which
he was eligible as of the date of termination consistent with such benefits as
may be provided to active and similarly situated employees covered by such
plans, until the earlier of (i) twelve (12) months following the date of
termination or (ii the date on which Mr. Ottmer becomes eligible to receive
substantially comparable coverage through a new employer (the “Extended Benefits
Period”); provided, however, that if such plans do not permit continued coverage
of Mr. Ottmer following the date of termination, the Company shall instead
reimburse Mr. Ottmer for the reasonable cost of purchasing substantially
comparable coverage during the Extended Benefits Period. Mr. Ottmer agrees that
he shall notify the Company in writing immediately following the date on which
he becomes eligible for life insurance, accident and/or disability coverage
through a new employer. The benefits provided and/or payments made under this
subsection shall be in installments in accordance with the Company’s regular
payroll practices, beginning with the payroll date following the 60th day after
the date of termination; and


e.Mr. Ottmer shall be entitled to continued vesting of any unvested stock
options and any future stock option grants awarded to him after the date of this
Agreement (collectively, the “Outstanding Stock Options”) for a period of twelve
(12) months from the date of termination (the "Extended Vesting Date"), subject
to the terms of the applicable plan/stock option grant/award, and the right to
exercise any Outstanding Stock Options shall terminate on the earlier of three
months after the Extended Vesting Date and the original expiration date of the


1



--------------------------------------------------------------------------------




Outstanding Stock Option (assuming no termination of employment occurred). Mr.
Ottmer shall also be entitled to immediate vesting, on the date of termination,
of any restricted stock awards with underlying shares that vest solely through
the passage of time (i.e., service-based vesting) and not upon the achievement
of specified conditions or milestones (i.e., performance-based vesting),
including any future restricted stock awards granted to Mr. Ottmer after the
date of this Agreement that contain service-based vesting provisions
(collectively, "Outstanding Restricted Stock Awards"), in each case that would
have vested during the period of twelve (12) months from the date of
termination. A schedule identifying the options that will continue to vest, as
well as the restricted stock that will continue to vest and the extended
exercise period, is attached as Exhibit 1. For the avoidance of doubt, (a) the
following stock options shall continue to vest: the stock options granted in two
tranches on December 10, 2015 and in a tranche dated February 7, 2017; (b) the
following shares of service-based restricted stock that would vest due to the
passage of time in the next twelve (12) months from the date of termination
shall immediately vest upon the date of termination in accordance with its
terms; the restricted stock with a grant date of February 7, 2017; and (c) the
following performance shares shall expire unvested upon termination of
employment in accordance with its terms: the performance shares with a grant
date of April 13, 2016. Mr. Ottmer shall have no further rights with respect to
any Outstanding Restricted Stock Awards that remain unvested after taking into
account the previous two sentences.


f.    The Company agrees to provide Employee outplacement services through Essex
Partners, at the Company’s sole expense and at no expense to the Employee, in an
amount to be determined by the Company in its sole discretion.
.
3.    No Consideration Absent Execution of this Agreement. Mr. Ottmer
understands and agrees that he would not receive the monies and/or benefits
specified in paragraph “2” above, except for his signing of this Agreement and
the fulfillment of the promises contained herein.


4.    General Release, Claims Not Released and Related Provisions. In exchange
for the promises made by the Company in this Agreement and in the Employment
Agreement dated December 7, 2015, Mr. Ottmer agrees:


a.General Release of All Claims. Mr. Ottmer on behalf of himself, his heirs,
executors, representatives, agents, insurers, administrators, successors and
assigns knowingly and voluntarily and to the maximum extent permitted by law
releases and forever discharges, Momenta Pharmaceuticals, Inc., any and all
past, present or future companies, parent companies, partners, divisions,
subsidiaries, affiliates, trustees, corporations under common control or
ownership, business partners, and each of its and their current and former
officers, directors, insurers, shareholders, officers, members, attorneys,
insurers, agents and current/former employees, and each of their predecessors,
successors, and assigns, and all related persons, individually and in their
corporate capacities, and their employee benefit plans and programs and their
administrators and fiduciaries (all individually and collectively referred to
throughout the remainder of this Agreement as “the Released Parties”) of and
from any and all claims, demands, actions, causes of actions, obligations,
judgments, rights, fees, damages, debts, obligations, liabilities and expenses
(inclusive of attorneys’ fees) of any kind whatsoever, known and unknown,
asserted or unasserted, that Mr. Ottmer has, had or may have against the
Released Parties (whether individually or collectively) as of the date Mr.
Ottmer signs this Agreement, including, but not limited to (i) any claims under
any federal, state, local or foreign law arising out of, or in any way related
to Mr. Ottmer’s employment, benefits, employment and end of employment with
Momenta, and all claims arising under Title VII of the Civil Rights Act of 1964,
as amended; Sections 1981 through 1988 of Title 42 of the United States Code;
The Civil Rights Act of 1991; The Age Discrimination In Employment Act, as
amended (“ADEA”); The Older Workers Benefit Protection Act; The Genetic
Information Nondiscrimination Act of 2008 (“GINA”), The Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) (except for any vested
benefits under any tax qualified benefit plan); The Immigration Reform and
Control Act; The Americans with Disabilities Act of 1990; The Family and Medical
Leave Act; The Equal Pay Act, as amended; The Worker Adjustment and Retraining
Notification Act, as amended; The Uniform Services Employment and Reemployment
Rights Act, as amended; The Massachusetts Law Against Discrimination/Fair
Employment Practices Act, G.L. c. 151B; The Massachusetts Parental Leave Law;
The Massachusetts Privacy Statute, G.L. c. 214, § 1B; The Massachusetts Wage
Payment Statute, G.L. c. 149, §§ 148, 148A, 148B, 149, 150150A-150C, 151, 152,
152A, et seq.; the Massachusetts Wage and Hour laws, G.L. c. 151§1A et seq.; The
Massachusetts Sexual Harassment Statute, G.L. c. 214 § 1C; The Massachusetts
Consumer Protection Act, G.L. c. 93A; The Massachusetts Civil Rights Act, G.L.
c. 12, § 11; The Massachusetts paid sick leave law; The Massachusetts Equal
Rights Act, G.L. c. 93; The Massachusetts Equal Pay law; any and all
Massachusetts whistleblower protection laws; all other Massachusetts wage and
hour laws; (ii) any and all claims for compensation


2



--------------------------------------------------------------------------------




of any type whatsoever, including but not limited to claims for bonuses,
commissions, stock grants, stock option grants, or any claims for incentive
compensation of any type (but not including any claims for compensation or
benefits as provided for in this Agreement above), whether under common law or
Momenta policy or contract, and any other federal, state or local human rights,
civil rights, wage-hour, whistleblower, pension or labor laws, rules and/or
regulations, public policy; (iii) any claim for breach of contract, contract or
tort laws; (iv) any claim arising under common law, such as claims for malicious
prosecution, misrepresentation, defamation, false imprisonment, libel, slander,
invasion of privacy, negligence, claims based on theories of strict liability or
respondeat superior, infliction of emotional distress, or otherwise; (v) any and
all claims for monetary or equitable relief, including but not limited to
attorneys’ fees, back pay, front pay, reinstatement, experts’ fees, medical fees
or expenses, costs and disbursements; or (vi) any other action or grievance
against the Released Parties based upon any conduct, up to and including the
date of the Agreement, and shall not, from any source or proceeding, seek or
accept any additional award or settlement therefrom.
b.Claims Not Released. Mr. Ottmer is not waiving any rights he may have to: (a)
his own vested accrued employee benefits under Momenta’s health, welfare, or
retirement benefit plans as of the Separation Date; (b) benefits and/or the
right to seek benefits under applicable workers’ compensation and/or
unemployment compensation statutes; (c) pursue claims which by law cannot be
waived by signing this Agreement; (d) enforce this Agreement; and/or (e)
challenge the validity of this Agreement.
c.Governmental Agencies. Nothing in this Agreement prohibits or prevents Mr.
Ottmer from filing a charge with or participating, testifying, or assisting in
any investigation, hearing, or other proceeding before any federal, state, or
local government agency. However, to the maximum extent permitted by law, Mr.
Ottmer agrees that if such an administrative claim is made, he shall not be
entitled to recover any individual monetary relief or other individual remedies.


d.    That the provisions of Sections 8-10 of the Employment Agreement signed by
Mr. Ottmer and dated December 5, 2015 remain in full force and effect following
the date of termination and are incorporated herein by reference, and Mr. Ottmer
reaffirms his obligations under Sections 8-10 of that Employment Agreement. Mr.
Ottmer further acknowledges and agrees that to the extent he signed a separate
Employee Nondisclosure, Noncompetition and Assignment of Developments Agreement
dated December 7, 2015, the provisions of that agreement remain in full force
and effect and that he remains bound by that agreement, the terms of which are
incorporated herein by reference.


5.    Acknowledgments and Affirmations.


Mr. Ottmer affirms that he has not filed, caused to be filed, or presently is a
party to any claim against Momenta, Inc. or the Released Parties. Mr. Ottmer
also affirms that he has been paid and/or has received all compensation, wages,
bonuses, commissions, and/or benefits to which he may be entitled, except for
those contemplated by this Agreement. Mr. Ottmer further acknowledges and agrees
that by signing this Agreement and General Release, he shall not be eligible to
receive any bonuses or other incentive or discretionary compensation except as
specifically provided under paragraph “2” above. Mr. Ottmer affirms that he has
been granted any leave to which he was entitled under the Family and Medical
Leave Act or related state or local leave or disability accommodation laws. Mr.
Ottmer further affirms that he has no known workplace injuries or occupational
diseases.


By signing this Agreement, Mr. Ottmer affirms that he has not divulged any
proprietary or confidential information of Momenta and will, to the maximum
extent permitted by law, continue to maintain the confidentiality of such
information consistent with Momenta’s policies and/or common law.


Mr. Ottmer further affirms that he has not been retaliated against for reporting
any allegations of wrongdoing by Momenta or its officers, including any
allegations of corporate fraud. Both Parties acknowledge that this Agreement
does not limit either party’s right, where applicable, to file or participate in
an investigative proceeding of any federal, state or local governmental agency.
To the extent permitted by law, Mr. Ottmer agrees that, as set forth above, if
such an administrative claim is made, Mr. Ottmer shall not be entitled to
recover any individual monetary relief or other individual remedies.


Mr. Ottmer agrees that to the maximum extent permitted by law, he shall not make
any statement, whether written or oral, that is willfully disparaging of the
Company, the members of its Board of Directors, and its


3



--------------------------------------------------------------------------------




senior management team. The Company agrees that it shall instruct its senior
management team with knowledge of this Agreement and members of its Board of
Directors not to make any statement that is willfully disparaging of Mr. Ottmer.
Nothing in this paragraph shall prohibit or limit the ability of the Parties
(and in the case of the Company, its current and former employees and members of
its Board of Directors) from testifying truthfully (including opinion testimony)
in any legal proceeding, and/or in response to a valid subpoena issued in
connection with a legitimate Court or administrative proceeding, including but
not limited to depositions.


6. Confidentiality and Return of Property. In addition to and notwithstanding
the terms of the Employee Nondisclosure, Noncompetition and Assignment of
Intellectual Property Agreement, Mr. Ottmer agrees that to the maximum extent
permitted by law, he shall not disclose to any other person or entity (including
but not limited to social networking web sites and/or members of the
press/media), any information regarding the underlying facts leading up to or
the existence or substance of this Agreement , except to his spouse/significant
other, tax advisor, and/or an attorney with whom he chooses to consult regarding
his consideration of this Agreement and General Release, or to enforce any
provision of this Agreement or as otherwise permitted by law.


Mr. Ottmer affirms that he will return/has returned all of Momenta’s property,
documents, and/or any confidential information in his possession or control.


7.    Governing Law and Interpretation. This Agreement and General Release shall
be governed and conformed in accordance with the laws of the Commonwealth of
Massachusetts without regard to its conflict of laws provision. In the event of
a breach of any provision of this Agreement and General Release, either party
may institute an action specifically to enforce any term or terms of this
Agreement and General Release and/or to seek any damages for breach. Should any
provision of this Agreement and General Release be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, excluding the general release language, such provision shall
immediately become null and void, leaving the remainder of this Agreement and
General Release in full force and effect. The Company and Mr. Ottmer each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.
8.
Section 409A.

8.1    
(a)Although the Company does not guarantee the tax treatment of any payments
under the Agreement, the intent of the Company is that the payments and benefits
under this Agreement be exempt from, or comply with, Section 409A of the
Internal Revenue Code of 1986, as amended, and all Treasury Regulations and
guidance promulgated thereunder (“Section 409A”) and to the maximum extent
permitted the Agreement shall be limited, construed and interpreted in
accordance with such intent. In no event whatsoever shall the Company or its
affiliates or their respective officers, directors, employees or agents be
liable for any additional tax, interest or penalties that may be imposed on Mr.
Ottmer by Section 409A or damages for failing to comply with Section 409A.


(b)It is intended that each installment of the payments and benefits provided
under section 2 above shall be treated as a separate "payment" for purposes of
Section 409A;
(c)If, as of the date of the "separation from service" of the Employee from the
Company within the meaning of Section 409A, the Employee is a "specified
employee" (within the meaning of Section 409A), then:
(i)Each installment of the payments and benefits due under Section 2 above that,
in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) to the maximum extent permissible under Section 409A and
shall be paid at the time and in the manner set forth in the Agreement; and


4



--------------------------------------------------------------------------------




(ii)Each installment of the payments and benefits due under Section 2 above that
is not described in Section 8.1(c)(i) and that would, absent this subsection, be
paid within the six-month period following the "separation from service" of the
Employee from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, the Employee's
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following the Employee's separation from\ service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that that such installment is deemed to be paid under a
separation pay plan that does not provide for a deferral of compensation by
reason of the application of Treasury Regulation 1.409A-1(b)(9)(iii) (relating
to separation pay upon an involuntary separation from service). Any installments
that qualify for the exception under Treasury Regulation Section
1.409A-1(b)(9)(iii) must be paid no later than the last day of the Employee's
second taxable year following the Employee's taxable year in which the
separation from service occurs.
8.2    The determination of whether and when a separation from service has
occurred shall be made and in a manner consistent with, and based on the
presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
8.3    All reimbursements and in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A.


9.    Nonadmission of Wrongdoing. The Parties agree that neither this Agreement
nor the furnishing of the consideration for this Agreement shall be deemed or
construed at any time for any purpose as an admission by the Released Parties of
wrongdoing or evidence of any liability or unlawful conduct of any kind.


10.    Amendment. This Agreement may not be modified, altered or changed except
in writing and signed by both Parties wherein specific reference is made to this
Agreement.
11.    Entire Agreement. This Agreement sets forth the entire agreement between
the Parties hereto, and fully supersedes any prior agreements or understandings
between the Parties, except to the extent such agreements/understandings are
incorporated in whole or in part by reference or otherwise adopted by this
Agreement. Mr. Ottmer acknowledges that he has not relied on any
representations, promises, or agreements of any kind made to him in connection
with his decision to accept this Agreement, except for those set forth in this
Agreement and General Release.
MATTHEW OTTMER IS ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
CONSIDER THIS AGREEMENT AND GENERAL RELEASE. MR. OTTMER IS ADVISED TO CONSULT
WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT AND GENERAL RELEASE. IN ORDER TO
RECEIVE THE PROMISES AND BENEFITS AND PAYMENTS UNDER SECTION 2 OF THIS
AGREEMENT, MR. OTTMER MUST ACCEPT THIS AGREEMENT BY SIGNING THIS AGREEMENT (AND
NOT THEREAFTER REVOKING HIS ACCEPTANCE) WITHIN THAT TWENTY-ONE CALENDAR DAY
PERIOD.


MR. OTTMER MAY REVOKE THIS AGREEMENT AND GENERAL RELEASE FOR A PERIOD OF SEVEN
(7) CALENDAR DAYS FOLLOWING THE DAY HE SIGNS THIS AGREEMENT AND GENERAL RELEASE.
ANY REVOCATION WITHIN THIS PERIOD MUST BE SUBMITTED, IN WRITING, TO BRUCE A.
LEICHER, SENIOR VICE PRESIDENT AND GENERAL COUNSEL, MOMENTA PHARMACEUTICALS,
INC., 675 WEST KENDALL STREET, COMBRIDGE, MA 02142 AND STATE, "I HEREBY REVOKE
MY ACCEPTANCE OF OUR AGREEMENT AND GENERAL RELEASE." THE REVOCATION MUST BE
PERSONALLY DELIVERED TO MR. LEICHER OR HIS DESIGNEE, OR MAILED TO MR. LEICHER
AND POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER MR. OTTMER SIGNS THIS
AGREEMENT AND GENERAL RELEASE.




5



--------------------------------------------------------------------------------




MR. OTTMER AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY MANNER THE
ORIGINAL UP TO TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.





MR. OTTMER FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS
HE HAS OR MIGHT HAVE AGAINST THE RELEASED PARTIES, AS DEFINED ABOVE, WHETHER
INDIVIDIUALLY OR COLLECTIVELY.




The Parties knowingly and voluntarily sign this Agreement and General Release as
of the date(s) set forth below:


 
 
 
MOMENTA PHARMACEUTICALS, INC.
 
 
 
 
 
By: /s/ Matt Ottmer    
 
By: /s/ Craig A. Wheeler      
       MATTHEW OTTMER
 
Print Name: Craig A. Wheeler
Date: May 4, 2017
 
Print Title: President & CEO
 
 
 
Date: May 4, 2017
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



                            










6



--------------------------------------------------------------------------------






EXHIBIT 1


7



--------------------------------------------------------------------------------






 
 
 
 
 
 
 
 
 
 
 
 
 
 
MOMENTA PHARMACEUTICALS INC.
 
PERSONNEL SUMMARY
 
 
 
 
 
Page:
1
 
 
 
 
AS OF 05/01/2017
 
 
 
 
 
 
File:
Persnl
 
 
 
 
 
 
 
 
 
 
 
 
Date:
05/01/2017
 
 
 
 
Report Type: All
 
 
 
 
 
 
Time:
10:12:18AM
 
 
 
 
Dividends : Yes
 
 
 
 
 
 
 
 
 
 
 
 
Dividend Details : No
 
 
 
 
 
 
 
 
 
 
 
 
Status: Active
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
ID
Grant
Number
 
Grant
Date
Plan/Type
Shares
Price
Exercised/Released
 Vested
Cancelled
Unvested
Outstanding/
Unreleased
Exercisable/
Releasable
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ottmer, Matthew
000618
EE150304
 
12/10/2015
13SI/ISO
24,736
$16.17
0
7,730
0
17,006
24,736
7,730
 
 
EE170012
 
02/07/2017
13SI/ISO
8,305
$18.85
0
0
0
8,305
8,305
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grant Type:
 
 
33,041
 
0
7,730
0
25,311
33,041
7,730
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ottmer, Matthew
000618
EE150305
 
12/10/2015
13SI/NQ
150,264
$16.17
0
46,958
0
103,306
150,264
46,958
 
 
EE170013
 
02/07/2017
13SI/NQ
39,695
$18.85
0
0
0
39,695
39,695
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grant Type:
 
 
189,959
 
0
46,958
0
143,001
189,959
46,958
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ottmer, Matthew
000618
PS160181
 
04/13/2016
13SI/PSA
75,000
$0.00
0
0
0
75,000
75,000
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grant Type:
 
 
75,000
 
0
0
0
75,000
75,000
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Ottmer, Matthew
000618
RU170182
 
02/07/2017
13SI/RSU
24,000
$0.00
0
0
0
24,000
24,000
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grant Type:
 
 
24,000
 
0
0
0
24,000
24,000
0
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Account: Ottmer, Matthew
 
322,000
 
0
54,688
0
267,312
322,000
54,688





8

